PER CURIAM.
The appellant challenges an order by which the trial court summarily denied his Florida Rule of Criminal Procedure 3.800(a) motion and amended motion for correction of his sentence. His assertion that his convictions for first degree felonies were scored as life felonies on his sentencing guidelines seoresheet states a colorable claim for relief that has been neither previously ruled upon on the merits nor refuted by attachments to the trial court order. We accordingly reverse the order and remand this case to the trial court for attachment of a copy of that portion of the trial court files and records that conclusively shows that the appellant is entitled to no relief or for relief to be granted. The order is otherwise affirmed.
ALLEN, WOLF and DAVIS, JJ., concur.